DETAILED ACTION
Status of the Claims
This is in response to the amendment filed on 1/18/22.  Claims 1 and 4-5 are pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2006/0074545), HUANG et al. (Huang; US 2015/0294430), and Dyer et al. (Dyer; US 2020/0111370), further in view of Futakami et al. (Futakami; US 2020/0380628).
Regarding Claim 1, Kim discloses an operation management apparatus ([0004] public transportation management system) comprising: 
a memory (at server 100, and [0048] storage medium (part of bus information guidance center 200)); and 
a processor (at server 100 and 219 of Fig 3 (part of bus information guidance center 200)) having hardware (200 of Fig 3), wherein the processor: 
is communicable with an information communication apparatus (from 220 of Fig 3 (part of bus information guidance center 200) to 320 of Fig 2 (part of bus onboard terminal 300)) associated with a movable body ([0002] bus);
when calculating the transportation information using the collected bus information, it is preferable that calculation be based on the bus information collected at departure of the bus from the information collecting position; information collecting units are located at the bus stops [0038] which read on transportation mall (public area)) in which a platform ([0002] bus stop) for the movable body is provided from the information communication apparatus that is associated with the movable body ([0044] receiving and processing the bus information of the bus…calculating the transportation information using the collected bus information), assignment information ([0034] a leading /following-bus guidance section 332 displays the information as to the leading bus and the following bus with respect to the associated bus, a distance guidance section 333 to display distances from the associated bus to the leading bus and to the following bus) including a platform place (the now empty bus stop after leading bus leaves [0039]; [0032] on board terminal 300 stores basic information including the bus number and the line number, travel block information according to a line, and bus stop guidance information for an on-board broadcast to transmit the basic information including the bus number and the line number to the transportation information guidance center…the system notifies the driver of the transportation information, and controller 350 to assist transmission of the bus information and display of the transportation information by controlling the respective units described above; [0044]  “processed bus information” means the information obtained by adding time-related data and bus stop numbers to the bus information collected in the on-board terminal 300) that a movable body ([0034] following bus) is supplemented to and information of the movable body based on the departure information ([0044] bus information collected at departure) and predefined operation information ([0002] guidance of an arrival schedule); and
transmits the determined assignment information to the information communication apparatus (320 of Fig 2 wireless data communication unit on each bus) that is associated with the movable body scheduled to be supplemented ([0034] a leading /following-bus guidance section 332 displays the information as to the leading bus and the following bus with respect to the associated bus), but doesn’t specify a destination is provided by the bus.
However, the distances and locations gathered, along with scheduled routes could be used to determine bus destinations.
In the same field of endeavor, Huang discloses a method for dispatching buses in groups for a bus transit system comprising determining a service interval for each trip of the bus transit system, assembling group assignments based on the service interval for each trip, determining a dispatch schedule for each bus based on the service interval and the group assignment, communicating the dispatch schedule to each bus, and communicating group assignment information to each of a plurality of the buses in a group. The group assignment assigns a plurality of the buses into a group on a segment of the trip shared by the plurality of buses such that multiple buses for different trips can dock at a station at the same time like a train to facilitate transferring passengers.
Huang discloses destinations of buses are used to coordinate the grouping of busses together ([0018], [0028]); and teaches determining assignment information including a platform place ([0102] the dispatch schedule may also be displayed to the driver via the human machine interface 208; Figs 3, 9-10, station 910).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Huang using destinations in 
Kim teaches the departure information includes information indicating that the first movable body has departed the platform ([0044] information obtained by adding time-related data and bus stop numbers to the bus information collected in the on-board terminal 300, in which the time-related data preferably comprises arrival and departure times of the associated bus at and from information collecting positions. In other words, when any of the buses arrives at any of the information collecting positions, an associated transportation information guidance center 200 transmits the processed bus information to the transportation management server 100 after primarily receiving and processing the bus information of the bus, and when the bus departs from this information collecting position, the transportation information guidance center 200 transmits another processed bus information to the server after secondarily receiving and processing the bus information of the bus. At this time, when calculating the transportation information using the collected bus information, it is preferable that calculation be based on the bus information collected at departure of the bus from the information collecting position).
Kim doesn’t disclose a standby lane is provided on an upstream side of the transportation mall; and the movable body scheduled to be supplemented is a movable body standing by in a front row of the standby lane.
In the same field of endeavor, Dyer discloses a system for controlling an autonomous vehicle to respond to queuing behaviors at pickup or drop-off locations. As request to pick up or drop off a passenger at a location may be received. The location may be determined to likely have a queue for picking up and dropping off passengers. Based on sensor data received from a 
Dyer discloses a transportation vehicle standby lane ([0046], Fig 7A the LOAD ONLY section 250 of lane 223 may be labeled as a pickup and/or drop-off area; pickup areas may refer to areas where the autonomous vehicle stops to wait to pick up a passenger for a trip. Drop-off areas may refer to areas where the autonomous vehicle stops to allow for a passenger to exit the vehicle after a trip) is provided on an upstream side (the side headed to the left in Fig 7A, opposite the direction of lane 227 and the traffic such as 100H) of the transportation mall (210 of Fig 7A, [0047] could be a school or airport (public area)), wherein the second movable body (100B would be the second movable body where 100A is the first movable body) scheduled to be supplemented is a movable body standing by in a front row (the first row behind the area where passengers are loaded/unloaded at LOAD sign 240) of the transportation vehicle standby lane, and wherein the first movable body and the second movable body are transportation vehicles ([0081] vehicles 100A, 100B,…in lane 223).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Huang with Dyer using a standby lane in order to avoid inconveniencing other road users, as suggested by Dyer (Abstract).
	Regarding the new limitations:
Dyer teaches a platform place at the transportation mall shown as road area under vehicle 100A in Fig 7A.   Application No. 16/668,053Dyer teaches Reply to Office Action of October 21. 2021the transportation vehicle standby lane is a place for allowing the second movable body (100B) to temporarily stand by after determined to be operated until the second movable body receives the determined assignment information (vehicle 100B waits for its turn to move forward to the platform area where vehicle 100A was before leaving as shown in Fig 7B, [0082]-[0083]).
Dyer doesn’t specify the standby lane is at a place different than the transportation mall.
However, Dyer teaches that after comparing an expected wait-time of the queue…computing devices 110 may determine…the vehicle 100 should…wait a while somewhere else before queuing ([0092]), suggesting the vehicle may wait at a place different than the transportation mall.
In the same field of endeavor, Futakami et al. (Futakami; US 2020/0380628) teaches a loading work assistance system includes a loading-progress-degree calculation unit that calculates a degree of progress of loading work performed on a transport vehicle located in a construction site by a loading vehicle, a determination unit that determines whether or not the degree of progress is equal to or more than a degree-of-progress determination threshold value, and a transport vehicle starting instruction unit that instructs the transport vehicle standing by to be started in a case where the degree of progress is equal to or more than the degree-of-progress determination threshold value.
Futakami teaches the standby place F2 ([0026] in a standby place F2, a plurality of transport vehicles 3 allocated to the loading work in the construction site F1 stand by) is present at a location which is different from the transportation mall ([0027] standby place F2 is present at a location which is different from the construction site F1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Huang and Dyer with Futakami using a standby lane in order to provide a standby location that doesn’t create congestion in a restricted area, as suggested by Futakami ([0027]).

bus): 
determines, when receiving departure information of a movable body during a stop in a transportation mall ([0044]) in which a platform ([0038] bus stop) for the movable body is provided from the information communication apparatus that is associated with the movable body ([0044] receiving and processing the bus information of the bus…calculating the transportation information using the collected bus information), assignment information ([0034] a leading /following-bus guidance section 332 displays the information as to the leading bus and the following bus with respect to the associated bus, a distance guidance section 333 to display distances from the associated bus to the leading bus and to the following bus)) including a platform place (the now empty bus stop after leading bus leaves [0039]; [0032]  on board terminal 300 stores basic information including the bus number and the line number, travel block information according to a line, and bus stop guidance information for an on-board broadcast to transmit the basic information including the bus number and the line number to the transportation information guidance center…the system notifies the driver of the transportation information, and controller 350 to assist transmission of the bus information and display of the transportation information by controlling the respective units described above; [0044]  “processed bus information” means the information obtained by adding time-related data and bus stop numbers to the bus information collected in the on-board terminal 300) that a movable body ([0034] following bus) is supplemented to and information of the movable body based on the departure information ([0044] bus information collected at departure) and guidance of an arrival schedule); and 
transmits the determined assignment information to the information communication apparatus that is associated with the movable body scheduled to be supplemented ([0034] a leading /following-bus guidance section 332 displays the information as to the leading bus and the following bus with respect to the associated bus), but doesn’t specify a destination is provided by the bus.
However, the distances and locations gathered, along with scheduled routes could be used to determine bus destinations.
Huang discloses destinations of buses are used to coordinate the grouping of busses together ([0018], [0028]); and teaches determining assignment information including a platform place ([0102] the dispatch schedule may also be displayed to the driver via the human machine interface 208; Figs 3, 9-10, station 910).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with Huang using destinations in order to provide a trip planning method and dynamic dispatch method to efficiently dispatch the electronic guided buses for different trips to meet the ridership demand and maximize the efficiency of the bus transit system, as suggested by Huang ([0012]).
Kim teaches the departure information includes information indicating that the first movable body has departed the platform ([0044] departure times of the associated bus…when the bus departs from this information collecting position…bus information collected at departure of the bus from the information).
Dyer discloses a transportation vehicle standby lane ([0046], Fig 7A the LOAD ONLY section 250 of lane 223 may be labeled as a pickup and/or drop-off area; pickup areas may refer to areas where the autonomous vehicle stops to wait to pick up a passenger for a trip. Drop-off areas may refer to areas where the autonomous vehicle stops to allow for a passenger to exit the vehicle after a trip) is provided on an upstream side (the side headed to the left in Fig 7A, opposite the direction of lane 227 and the traffic such as 100H) of the transportation mall (210 of Fig 7A, [0047] could be a school or airport (public area)), wherein the second movable body (100B would be the second movable body where 100A is the first movable body) scheduled to be supplemented is a movable body standing by in a front row (the first row behind the area where passengers are loaded/unloaded at LOAD sign 240) of the transportation vehicle standby lane, and wherein the first movable body and the second movable body are transportation vehicles ([0081] vehicles 100A, 100B,…in lane 223).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Huang with Dyer using a standby lane in order to avoid inconveniencing other road users, as suggested by Dyer (Abstract).
Regarding the new limitations:
Dyer teaches a platform place at the transportation mall shown as road area under vehicle 100A in Fig 7A.   Application No. 16/668,053Dyer teaches Reply to Office Action of October 21. 2021the transportation vehicle standby lane is a place for allowing the second movable body (100B) to temporarily stand by after determined to be operated until the second movable body receives the determined assignment information (vehicle 100B waits for its turn to move forward to the platform area where vehicle 100A was before leaving as shown in Fig 7B, [0082]-[0083]).
Dyer doesn’t specify the standby lane is at a place different than the transportation mall.
However, Dyer teaches that after comparing an expected wait-time of the queue…computing devices 110 may determine…the vehicle 100 should…wait a while 
Futakami teaches the standby place F2 ([0026] in a standby place F2, a plurality of transport vehicles 3 allocated to the loading work in the construction site F1 stand by) is present at a location which is different from the transportation mall ([0027] standby place F2 is present at a location which is different from the construction site F1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Huang and Dyer with Futakami using a standby lane in order to provide a standby location that doesn’t create congestion in a restricted area, as suggested by Futakami ([0027]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Huang, Dyer and Futakami further in view of Ross et al. (Ross; US 2016/0334797).
Regarding Claim 4, Kim doesn’t disclose the processor determines the destination of the movable body included in the assignment information in accordance with a type of the movable body or driving performance of a driver of the movable body .
In the same field of endeavor, Ross discloses a transport arrangement system operates to receive a transport request from a user, and to make a selection of a vehicle type for the user based at least in part on a set of criteria associated with the transport request or user information. For example, the determination of whether an autonomous vehicle is to be provided can be based at least in part on the destination specified with the transport request.
Ross discloses determines the destination of the movable body included in the assignment makes a selection of a vehicle type for the user based at in part on a destination specified).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Huang, Dyer and Futakami with Ross using vehicle types in order to provide a system that can overcome urban settings that pose challenges to autonomous vehicles, due to crowded conditions causing errors in interpretation of sensor information, as suggested by Ross ([0001]).


Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive for the following reasons:
A.	Applicants submit that the "LOAD ONLY" marking 250 refers to a pickup location of passengers. That is, Dyer is directed to a passenger queue at a pickup location rather than a transportation vehicle standby lane that includes a transportation vehicle to be supplemented to the transportation mall when the transportation vehicle leaves the transportation vehicle standby lane. Dyer fails to disclose or suggest that "the second movable body scheduled to be supplemented to the transportation mall is a movable body standing by in a front row of a transportation vehicle standby lane," as recited in Claim 1.
It is respectfully submitted that Dyer’s passenger pickup location that reads on the transportation vehicle standby lane, that includes a vehicle to be supplemented to the transportation mall.  The definition for standby includes readiness for duty or immediate 
Dyer discloses a transportation vehicle standby lane ((0046], Fig 7A the LOAD ONLY section 250 of lane 223 may be labeled as a pickup and/or drop-off area; pickup areas may refer to areas where the autonomous vehicle stops to wait to pick up a passenger for a trip. Drop-off areas may refer to areas where the autonomous vehicle stops to allow for a passenger to exit the vehicle after a trip) is provided on an upstream side (the side headed to the left in Fig 7A, opposite the direction of lane 227 and the traffic such as 100H) of the transportation mall (210 of Fig 7A, [0047] could be a school or airport (public area)), wherein the second movable body (100B would be the second movable body where 100A is the first movable body) scheduled to be supplemented is a movable body standing by in a front row (the first row behind the area where passengers are loaded/unloaded at LOAD sign 240) of the transportation vehicle standby lane ([0082] FIG. 7B, example situation 700B again shows the environment surrounding location 210, but after some time has lapsed since situation 700A…As shown, each of vehicles 100, 100A-H have changed their positions in 700B compared to 700A).



It is respectfully submitted that Dyer teaches a platform place at the transportation mall shown as road area under vehicle 100A in Fig 7A.  Application No. 16/668,053Dyer teaches Reply to Office Action of October 21. 2021the transportation vehicle standby lane is a place for allowing the second movable body (100B) to temporarily stand by after determined to be operated until the second movable body receives the determined assignment information (vehicle 100B waits for its turn to move forward to the platform area where vehicle 100A was before leaving as shown in Fig 7B, [0082]-[0083]).
Dyer discloses a transportation vehicle standby lane ([0046], Fig 7A) is provided on an upstream side (the side headed to the left in Fig 7A, opposite the direction of lane 227 and the traffic such as 100H) of the transportation mall (210 of Fig 7A, [0047] could be a school or airport (public area)).
Dyer also teaches that after comparing an expected wait-time of the queue…computing devices 110 may determine…the vehicle 100 should…wait a while somewhere else before queuing ([0092]), suggesting the vehicle may wait at a place different than the transportation mall.
Futakami teaches the standby place F2 ([0026] in a standby place F2, a plurality of transport vehicles 3 allocated to the loading work in the construction site F1 stand by) is present at a location which is different from the transportation mall ([0027] standby place F2 is present at a location which is different from the construction site F1).
Therefore, the combination reads on the claim language and the rejection is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MARK S RUSHING/Primary Examiner, Art Unit 2685